 

Exhibit 10(b)-12

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

RS NO. 923  (Non-deferred) (Performance-Based Executive Stock Award)

 

                Shares of Restricted Stock are hereby awarded effective July 31,
2008 by TCF Financial Corporation (“TCF Financial” or “Company”) to William A.
Cooper (the “Grantee”), subject to the terms and conditions set forth in this
Restricted Stock Agreement (the “Agreement”):

 

1.                                       Share Award.  TCF Financial hereby
awards the Grantee 450,000 shares (the “Shares”) of Common Stock, par value $.01
per share (“Common Stock”) of TCF Financial pursuant to the TCF Financial
Incentive Stock Program (the “Program”), upon the terms and conditions therein
and hereinafter set forth.  A copy of the Program as currently in effect is
incorporated herein by reference and is attached hereto.

 

2.                                       Restrictions on Transfer and Restricted
Period.

 

                                                (a)           During the period
(the “Restricted Period”) described in paragraph 2(b), the Shares may not be
sold, assigned, transferred, pledged, or otherwise encumbered by the Grantee.

 

(b)                                 The Shares will be subject to the
restrictions in paragraph 2(a) during the Restricted Period commencing on the
date of this Agreement (the “Commencement Date”) and (subject to the forfeiture
provisions herein) continuing until the date specified in clauses (i), (ii) and
(iii) below, on which date such restrictions will expire with respect to such
Shares which shall then vest as follows:

 

                                                                                               
(i)  150,000 Shares will vest and no longer be subject to the restrictions of
the Restricted Period on January 1, 2010, if TCF Financial achieves a return on
average equity (“ROE”) of 15% or greater for fiscal year 2009;

 

                                                                                               
(ii)  150,000 Shares will vest and no longer be subject to the restrictions of
the Restricted Period on January 1, 2011, if TCF Financial achieves an ROE of
15% or greater for fiscal year 2010.  Additionally, if TCF achieves an ROE of
15% or greater based on the two-year average for fiscal years 2009 and 2010,
then any Shares subject to the Restricted Period under subparagraph (b)(i) and
this subparagraph (b)(ii) will vest on January 1, 2011 to the extent not
previously vested;

 

(iii)  150,000 Shares will vest and no longer be subject to the restrictions of
the Restricted Period on January 1, 2012, if TCF Financial achieves an ROE of
15% or greater for fiscal year 2011. Additionally, if TCF achieves an ROE of 15%
or greater based on the three-year average for fiscal years 2009, 2010 and 2011,
then any Shares subject to the Restricted Periods under subparagraphs (b)(i),
(b)(ii) and this subparagraph (b)(iii) will vest on January 1, 2012 to the
extent not previously

 

1

--------------------------------------------------------------------------------


 

vested.

 

                                                                                               
Notwithstanding the foregoing, any Shares under this paragraph 2(b) that have
not vested by January 31, 2012, shall be forfeited and returned to TCF
Financial.  The determination of ROE growth achieved shall be made by the
Committee as soon as practicable after January 1 following the applicable fiscal
year but no later than January 31st of the following year.

 

                                                                                               
The total Shares that can vest under this Agreement shall not exceed 450,000
Shares, subject to the adjustments referred to in paragraph 7.

 

3.             Termination of Service

 

(a)                  Termination for Cause by the Company, Retirement or
Voluntary Resignation.

 

(i)                                     In the event the employment of Grantee
is terminated by the Company for Cause (as defined in subparagraph
3(a)(ii) below), or Grantee retires or voluntarily terminates his employment
with the Company without Good Reason (as defined in subparagraph
3(c)(ii) below), all Shares which have not vested and remain subject to the
Restricted Period at the time of such event shall be forfeited and returned to
TCF Financial.

 

(ii)                                  For purposes of this Agreement,
termination for Cause includes one or more of the following:  (1) engaging in
willful and recurring misconduct in not following the legitimate directions of
the Board of Directors of the Company after fair warning; (2) conviction of a
felony and all appeals from such conviction have been exhausted; (3) habitual
drunkenness; (4) excessive absence from work which absence is not related to
disability, illness, sick leave or vacations; or (5) engaging in continuous
conflicts of interest between Grantee’s personal interests and the interests of
the Company after fair warning.

 

(b)                                 Termination of Service by Reason of
Disability or Death. In the event of Grantee’s disability (as determined by the
Committee) or death, the Grantee shall be entitled to a prorated number of
Shares that remain subject to the Restricted Period at the time of such event;
the determination of which shall be made in accordance with the terms and
conditions set forth in paragraph 2(b), including without limitation the vesting
schedule and achievement of ROE goals.  The prorated amount shall equal: the
number of Shares, if any, that vest under subparagraphs 2(b)(i), 2(b)(ii) and/or
2(b)(iii), multiplied by a fraction, the numerator of which is the number of
full calendar months Grantee was employed by TCF Financial from August 1, 2008
through the date of such termination; and the denominator of which is 41. Any
Shares subject to the Restricted Period on January 31, 2012 shall be forfeited
and returned to the TCF Financial.

 

(c)                                  Termination of Employment by Grantee for
Good Reason or by Company without Cause.

 

 

2

--------------------------------------------------------------------------------


 

(i)                                     In the event Grantee terminates his
employment with the Company for Good Reason or his employment with the Company
is terminated by the Company without Cause, the Grantee shall be entitled to the
Shares when, as and if they become vested in accordance with the terms and
conditions set forth in paragraph 2(b) including without limitation the vesting
schedule and achievement of ROE goals, without the requirement that Grantee
continue in the employ of the Company. Any Shares which have not vested and are
subject to the Restricted Period on January 31, 2012 shall be forfeited and
returned to TCF Financial.

 

(ii)                                  For purposes of this Agreement, Good
Reason termination includes one or more of the following:  (1) any material
diminution in the scope of the Grantee’s authority and responsibility (provided,
however, in the event of any illness or injury which disables the Grantee from
performing the Grantee’s duties, the Company may reassign the Grantee’s duties
to one or more other employees until the Grantee is able to perform such
duties); (2) a material diminution in the Grantee’s base compensation (salary,
bonus opportunity, benefits or perquisites); (3) a material diminution in the
authority, duties, responsibilities of the supervisor to whom the Grantee is
required to report; (4) a material diminution in the budget over which the
Grantee  retains authority; (5) a material change in geographic location at
which the Grantee must perform the services; (6) any other action or inaction
that constitutes a material breach by the Company of the Grantee’s  employment
agreement under which the Grantee provides services.

 

4.                                       Certificates for Shares.  TCF Financial
may issue one or more certificates in respect of the Shares in the name of the
Grantee, and shall hold such certificate(s) on deposit for the account of the
Grantee until the expiration of the Restricted Period with respect to the Shares
represented thereby.  Certificate(s) for Shares subject to a Restricted Period
shall bear the following legend:

 

                                                “The transferability of this
certificate and the shares of stock represented hereby are subject to the terms
and conditions (including forfeiture) contained in the TCF Financial Incentive
Stock Program (the “Program”) and an agreement entered into between the
registered owner and TCF Financial Corporation.  Copies of such Program and
agreement are on file in the offices of the Secretary of TCF Financial
Corporation, 200 Lake Street East, Wayzata, MN 55391.”

 

                                                The Grantee further agrees that,
if certificates are issued, simultaneously with the execution of this Agreement
one or more stock powers shall be executed, endorsed in blank and promptly
delivered to TCF Financial.

 

                                                If certificates are not issued,
TCF Financial shall direct the transfer agent to issue and hold the Shares
during the Restricted Period in an account where their transferability is
subject to the restrictions set forth in paragraph 2(a) of this Agreement.

 

3

--------------------------------------------------------------------------------


 

5.                                       Grantee’s Rights.  Except as otherwise
provided herein, Grantee, as owner of the Shares, shall have all rights of a
stockholder, including the right to vote the Shares.  The Grantee hereby
irrevocably and unconditionally assigns to TCF Financial any and all cash and
non-cash dividends and other distributions paid with respect to the Shares
during the Restricted Period.

 

6.                                       Expiration of Restricted Period.  Upon
the expiration of the applicable Restricted Period with respect to the Shares,
TCF Financial shall redeliver or deliver to the Grantee (or, if the Grantee is
deceased, to his legal representative, beneficiary or heir) the
certificate(s) in respect of the number of such Shares, without the restrictive
legend provided for in paragraph 4 above, or re-register with the transfer agent
the number of Shares which is not subject to the restrictions set forth in
paragraph 2(a) of this Agreement.

 

7.                                       Adjustments for Changes in
Capitalization of TCF Financial.  In the event of any change in the outstanding
Common Stock of TCF Financial by reason of any reorganization, recapitalization,
stock split, combination or exchange of shares, merger, consolidation or any
change in the corporate structure of TCF Financial or in the shares of Common
Stock, or in the event of any issuance of preferred stock or other change in the
capital structure of TCF Financial which the Committee deems significant for
purposes of this Agreement, the number and class of Shares covered by this
Agreement as well as the ROE vesting and forfeiture provisions in paragraphs 2,
shall be appropriately adjusted by the Committee, whose determination of the
appropriate adjustment, or whose determination that there shall be no
adjustment, shall be conclusive. Any Shares of Common Stock or other securities
received, as a result of the foregoing, by the Grantee subject to the
restrictions contained in paragraph 2(a) above also shall be subject to such
restrictions and the certificate or other instruments representing or evidencing
such Shares or securities shall be legended and deposited with TCF Financial or
otherwise restricted by the transfer agent in the manner provided in paragraph 4
above.

 

8.                                       Effect of Merger.  In the case of any
merger, consolidation, or combination of TCF Financial with or into another
corporation or other business organization (other than a merger, consolidation,
or combination in which TCF Financial is the continuing entity and which does
not result in the outstanding shares of Common Stock being converted into or
exchanged for different securities, cash or other property, or any combination
thereof), the Committee may authorize the issuance or assumption of Benefits (as
defined in the Program) as it may deem appropriate.

 

9.                                       Effect of Change in Control.  Each of
the events specified in the following clauses (a) through (c) of this paragraph
9 shall be deemed a “change in control” of TCF Financial (herein referred to as
the “Company”):

 

(a)                                  Any “person”, as defined in sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) is
or becomes the “beneficial owner” as defined in Rule 13d-3 under the Exchange
Act, directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities (for purposes of this clause (a), the term “beneficial
owner” does not include any employee benefit plan maintained by the Company that
invests in the Company’s voting securities); or

 

4

--------------------------------------------------------------------------------


 

                                                (b)           During any period
of two (2) consecutive years there shall cease to be a majority of the Company’s
Board of Directors (the “Board”) comprised as follows: individuals who at the
beginning of such period constitute the Board of new directors whose nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved; or

 

                        (c)           The stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets;
provided, however, that no change in control will be deemed to have occurred
until such merger, consolidation, sale or disposition of assets, or liquidation
is subsequently consummated.

 

                                                Subject to the six month holding
requirement, if any, of Rule 16b-3 of the Securities and Exchange Commission but
notwithstanding any other provision in this Program (including, but not limited
to, paragraphs 2(b) and 4 of this Agreement) in the event of a change in control
of TCF Financial, all terms and conditions of this Agreement shall be deemed
satisfied, all the Shares awarded hereunder shall vest as of the date of such
change in control and shall thereafter be administered as provided in paragraph
6 of this Agreement.

 

10.                                 Delivery and Registration of Shares of
Common Stock.  TCF Financial’s obligation to deliver Shares of Common Stock
hereunder shall, if the Committee so requests, be conditioned upon the receipt
of a representation as to the investment intention of the Grantee or any other
person to whom such Shares are to be delivered, in such form as the Committee
shall determine to be necessary or advisable to comply with the provisions of
the Securities Act of 1933, as amended, or any other federal, state, or local
securities law or regulation.  It may be provided that any representation
requirement shall become inoperative upon a registration of such Shares or other
action eliminating the necessity of such representation under such Securities
Act or other securities law or regulation.  TCF Financial shall not be required
to deliver any Shares under the Program prior to (i) the admission of such
Shares to listing on any stock exchange on which the Common Stock may be listed,
and (ii) the completion of such registration or other qualification of such
Shares under state or federal law, rule, or regulation, as the Committee shall
determine to be necessary or advisable.

 

11.                                 Program and Program Interpretations as
Controlling; Performance-Based Status.   The Shares hereby awarded and the terms
and conditions herein set forth are subject in all respects to the terms and
conditions of the Program, which are controlling.  All

 

5

--------------------------------------------------------------------------------


 

determinations and interpretations of the Committee shall be binding and
conclusive upon the Grantee or Grantee’s legal representatives with regard to
any question arising hereunder or under the Program.  The Shares awarded
hereunder are intended to qualify as performance-based compensation under
section 162(m) of the Internal Revenue Code, the Program and the terms of this
Agreement shall be construed in accordance with that intent.

 

12.                                 Grantee Service.  Nothing in this Agreement
shall limit the right of TCF Financial or any of its affiliates to terminate the
Grantee’s service as a director, officer, or employee, or otherwise impose upon
TCF Financial or any of its affiliates any obligation to employ or accept the
services of the Grantee.

 

13.                                 Grantee Acceptance.  The Grantee shall
signify acceptance of the terms and conditions of this Agreement by signing in
the space provided below and signing the stock powers, as required under
paragraph 4 above, and returning a signed copy hereof and of the stock powers to
TCF Financial.

 

14.                                 Section 409A of the Internal Revenue Code. 
The arrangements described in this Agreement are intended to comply with
Section 409A of the Internal Revenue Code to the extent (if any) such
arrangements are subject to that law.

 

15.                                 Non-Competition and Non-Solicitation
Obligations.  The Grantee acknowledges that Grantee is subject to certain
non-competition, non-solicitation and other obligations (the “Obligations”)
under separate contractual agreement(s) with TCF Financial or TCF National
Bank.  Grantee affirms that this Agreement and the Shares awarded hereunder
constitute additional consideration for the Obligations, which Grantee hereby
re-affirms as binding and enforceable obligations of the Grantee.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK

AGREEMENT to be executed as of the date first above written.

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

 

 

By

/s/ Gregory J. Pulles

 

 

Secretary and Vice Chairman

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

/s/ William A. Cooper

 

 

Signature

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City, State and Zip Code)

 

 

7

--------------------------------------------------------------------------------

 